Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William G. Thorne appeals the district court’s order granting Defendants’ summary judgment motion on his 42 U.S.C. § 1983 (2006) claims against them. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Thorne v. Hale, No. 1:08-cv-00601-JCC-TRJ, 2009 WL 3733344 (E.D. Va. filed Oct. 29, 2009; entered Oct. 30, 2009). .We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.